CaSse771 O9c0WB9EF/NESR DdcanmeantO1 Fidddon2éV99 Prageel lob22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re:
No. 19-cv-8087-NSR
TS EMPLOYMENT, INC.,
No, 15-bk-10243-MG
Debtors. _
JAMES FELTMAN, not individually but No, 18-ap-1649-MG

solely as chapter 11 trustee for TS
Employment, Inc.,
Plaintiff,

~ against -

KOSSOFF & KOSSOFF LLP and IRWIN
KOSSOFF,

 

Defendants.
STIPULATION AND ORDER
WHEREAS, Defendants have moved to withdraw the reference of the above-captioned
adversary proceeding for purposes of trial;
WHEREAS, Plaintiff has represented in his Response that he does not oppose withdrawal
of the reference upon completion of all pretrial proceedings; and
WHEREAS, the Case Management and Scheduling Order, entered September 10, 2019,
set March 11, 2020 as the fact discovery cutoff, March 25, 2020 as the deadline to request a pre-
motion conference pursuant to Local Bankruptcy Rule 7056-1, April 10, 2020 as the expert
discovery cutoff, and June 2, 2010 at 10:00 a.m. as the date and time for the final pretrial
conference.
NOW, THEREFORE, the parties hereby stipulate and agree as follows, by and through
their undersigned counsel:

1, The motion to withdraw the reference of the adversary proceeding shall be held in

 

 

 

~ _... abeyance pending the completion of pretrial proceedings before the Bankruptcy Court.

  

 

 
CGa6E 7LOS0OB8E37NSGBR DdounTaanid1 FrddMOh/26/99 Paggeob22

2. The parties shall submit a joint status report to this Court prior to the completion of

pretrial proceedings in the adversary proceeding.

Dated: September 11, 2019
JENNER & BLOCK LLP

Is) CU00 Lf
Richard Levin / jf

Carl Wedoff /[
919 Third Avenue
New York, New York 10022

(212) 891-1600

rlevin@jenner.com
cwedoff@jenner.com

- and -

Vincent E, Lazar

353 North Clark Street

Chicago, Illinois 60654

(312) 222-9350

vlazar@jenner.com

Attorneys for Plaintiff James Feltman, as
Chapter 11 Trustee

Dated: September _/ fo, 2019

So ordered:

  

“4

Honorable N S. Roman
Uriite tes District Judge

STORCH AMINI PC

/s/ ( J \ ri
Steve ir da \) —
Jeffrey Chubak

140 East 45" Street, 25" Floor

New York, New York 10017

(212) 490-4100

sstorch@storchamini.com
jchubak@storchamini.com

Attorneys for Defendants Kossoff & Kossoff

LLP and Irwin Kossoff

   

 
